Citation Nr: 0007528	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama


WITNESS AT HEARINGS ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from September 1965 
to March 1966 and from July 1967 to October 1969.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for post-operative left shoulder injury 
residuals and denied service connection for a psychiatric 
disorder, a sinus disorder, and a stomach disorder.  In 
November 1994, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
April 1997, the veteran was afforded a hearing before a 
Member of the Board.  In July 1997, the Board remanded the 
veteran's claims to the RO for additional action.  

In November 1999, the RO granted service connection for 
post-operative left shoulder injury residuals.  The veteran 
has been represented throughout this appeal by Alabama 
Department of Veterans Affairs.  


PTSD Regulation Change

The November 1999 supplemental statement of the case 
provided the veteran with the previous regulation on post 
traumatic stress disorder (PTSD), 38 C.F.R. § 3.304(f).  
To comply with the decision of the United States Court of 
Appeals for Veterans Claims in Cohen v. Brown, 10 Vet. 
App. 197 (1997) VA issued a final rule, effective March 
7, 1997, the date of the Cohen v. Brown decision, to 
amending 38 C.F.R. § 3.304(f) to read as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  


REMAND

In reviewing the record, the Board observes that the veteran 
has recently submitted additional relevant evidence in 
support of his claims.  Additional pertinent evidence 
submitted within ninety days following certification and 
transfer of an appeal to the Board must be referred to the RO 
for review and preparation of a supplemental statement of the 
case unless the benefit sought on appeal may be allowed 
without such referral or the veteran expressly waives his 
procedural right to such a referral either in writing or in 
the record of the hearing on appeal.  38 C.F.R. § 20.1304 
(1999).  The veteran has not waived his right to RO 
consideration of the new evidence.  Therefore, the veteran's 
claims must be remanded to the RO for review of the 
additional evidence.  In light of the foregoing, this case is 
REMANDED for the following action:

1.  The RO should obtain and review the 
veteran's medical records from the VA 
Outpatient Clinic in Mobile, Alabama.  

2.  The RO should review the additional 
evidence submitted by the veteran to the 
Board and all other evidence incorporated 
into the record since the last supplement 
statement of the case, if any, and 
reevaluate his entitlement to service 
connection for a psychiatric disorder, a 
sinus disorder, and a stomach disorder.  

3.  If the veteran's claims remain 
denied, the RO should issue an additional 
supplemental statement of the case to the 
veteran and his accredited 
representative.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  




Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  This is not a final 
determination on your claim.  38 U.S.C.A. § 7107(c) (West 
1991).  

